Exhibit 10.41
SECOND AMENDMENT TO LEASE
     THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is made as of this 1st
day of November, 2009, by and between HILL MANAGEMENT SERVICES, INC., a Maryland
corporation, agent for the owner (“Landlord”), and PRACTICE MANAGEMENT PARTNERS,
INC., a Maryland corporation (“Tenant”).
Recitals
     A. Landlord and Tenant entered into a Lease dated April 12, 2007 and a
First Amendment To Lease dated January 15, 2008, collectively (the “Lease”), for
Suites LL4, 500, 600 and 702 deemed to consist of 33,482 square feet (the
“Leased Premises”), which has an address of 11350 McCormick Road, Hunt Valley,
Maryland 21031 in Executive Plaza IV in Baltimore County, Maryland (the
“Property”).
     B. Landlord and Tenant now desire to amend certain provisions of the Lease
to provide Tenant with an extension of its Initial Lease Term.
Agreements
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant agree as follows:
     Section 1. Amendment of Lease. The provisions of the Lease are amended as
follows:
1.1. Term. Commencing June 1, 2010, the term of the Lease shall be extended for
two (2) years and the Expiration Date as set forth in Section 1.A. of the Lease,
shall be amended to delete June 30, 2012 and substitute, in lieu thereof,
June 30, 2014.
1.2. Rent. Commencing on June 1, 2010 and continuing through June 30, 2014,
Tenant shall pay to Landlord annual basic rent of Six Hundred Two Thousand Six
Hundred Seventy-Six and 00/100 Dollars ($602,676.00), payable in equal monthly
installments of Fifty Thousand Two Hundred Twenty-Three and 00/100 Dollars
($50,223.00).
1.3. Expansion Rent. In the event Tenant expands, during the Initial Lease Term,
into additional office space within Executive Plaza I, II, III or IV (the
“Additional Leased Premises”) the annual basic rent for the Additional Leased
Premises shall be as per the following schedule and shall remain at the
corresponding rental rate through June 30, 2014.

      Year Of Tenant’s Office Expansion   Additional Leased Premises Rental Rate
      6/1/2010 - 5/31/2011   $18.00 per square foot 6/1/2011 - 5/31/2012  
$18.54 per square foot 6/1/2012 - 5/31/2013   $19.10 per square foot 6/1/2013 -
5/31/2014   $19.67 per square foot

Landlord and Tenant agree that the above rental rate schedule is based upon
Tenant receiving possession of the Additional Leased Premises in as-is
condition.
1.4. Electric Submeter. Commencing June 1, 2010 and continuing through the Lease
Term, provided Tenant is not in default of the Lease, Landlord agrees to reduce
Tenant’s electric cost for Suite LL4 of the Leased Premises in an amount equal
to Four Thousand Five Hundred and 00/100 Dollars ($4,500.00) per month or
Thirteen Thousand Five Hundred and 00/100 Dollars ($13,500.00) per quarter. For
example, in the event the electric costs

1



--------------------------------------------------------------------------------



 



for Suite LL4 are less than $4,500 per month, Tenant shall have no
responsibility for said costs associated with Suite LL4. In the event the
electric costs for Suite LL4 exceed $4,500 per month, Tenant shall be
responsible for the balance of said costs.
     Section 2. Titles of Sections. The section titles used in this Amendment
are for convenience of reference only, and shall not constitute a part of this
Amendment nor shall they affect the meaning, construction or effect of this
Amendment or the Lease.
     Section 3. Definitions. Unless otherwise set forth in this Amendment, all
capitalized terms shall have the same meaning ascribed to them in the Lease.
     Section 4. Interpretation. All other terms, covenants and conditions of the
Lease shall remain unchanged and continue in full force and effect except as
such terms, covenants and conditions have been amended or modified by this
Amendment, and this Amendment shall, by this reference, constitute a part of the
Lease.
     Section 5. Representations. Tenant hereby represents and warrants to
Landlord that, as of the date hereof, it (i) is the sole legal and beneficial
owner of all of the right, title and interest granted to it by the provisions of
the Lease, (ii) has not sold, transferred or encumbered any or all of such
right, title or interest, and (iii) has the full and sufficient right at law and
in equity to execute and deliver this Amendment as the owner of such right,
title, and interest, without the necessity of having any other person’s consent
thereto or joinder therein.
     Section 6. Successors and Assigns. This Amendment and the terms, covenants
and conditions herein contained shall inure to the benefit of and be binding
upon Landlord and its successors and assigns, and Tenant and its permitted
successors and assigns.
     IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
duly executed under seal on their behalf by their duly authorized
representative, as of the date first above written.

                      WITNESS/ATTEST:       Landlord:        
 
                            HILL MANAGEMENT SERVICES, INC.
agent for the owner        
-s- Illegible [a56161a5616105.gif]                           By:   /s/ Anthony
E. Giulio    (SEAL)    
 
                   
 
          Anthony E. Giulio, President                 Date: 11/30/09        
 
                    WITNESS/ATTEST:       Tenant:        
 
                            PRACTICE MANAGEMENT PARTNERS, INC.        
-s- Illegible [a56161a5616106.gif]                           By:   /s/ Donald S.
Good Jr.    (SEAL)    
 
                   
 
          Printed Name: Donald S. Good Jr.        
 
          Title: President                 Date: 11-25-09        

2